DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 03/25/2020.
Claims 1-18 are presented for examination.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/29/2019. It is noted, however, that applicant has not filed a certified copy of the 201910252299.2 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
An analysis method for a semiconductor device for analyzing a plurality of electrical parameters of a HKMG (High-K Metal Gate) Fin-FET (Fin-Field 5Effect Transistor) and a plurality of process parameters for manufacturing a FET (Field Effect Transistor), comprising: 
performing key process parameter correlation analysis for each electrical parameter, wherein the key process parameter correlation analysis comprises: 
constructing a plurality of electrical-process models of an electrical 10parameter corresponding to each process parameter respectively; 
performing sensitivity analysis for each of the plurality of electrical-process models to obtain sensitivity analysis results; 
determining a plurality of key process parameters from the plurality of process parameters based on the obtained sensitivity analysis results of the plurality 15of electrical-process models; and 
determining a relationship between the electrical parameter and the plurality of key process parameters based on a knowledge database.

Claim 1 recites performing key process parameter correlation analysis, constructing a plurality of electrical-process models of an electrical parameter, performing sensitivity analysis for each of the plurality of electrical-process models, determining a plurality of key process parameters, and determining a relationship between the electrical parameter and the plurality of key process parameters. Each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

Claim 1 does not recite any additional elements that integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

Claim 1 does not recite any additional elements to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “correlations and empirical formulas between the electrical parameter and the plurality of key process parameters”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “pre-set with a plurality of association rules of electrical parameters and key process parameters, and is updated by self-learning of association rules”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “calculating a covariance of each of the plurality of electrical-process models; and 25Attorney Docket No: 097096-1182509-004400US J20180017 183827-4CNUS calculating a correlation coefficient for each of the plurality of electrical-process models based on the covariance of the plurality of electrical-process models”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “sorting correlation coefficients of a plurality of the plurality of electrical-process models by absolute values; the plurality of key process parameters are process parameters corresponding 10to a predetermined number of plurality of electrical-process models having highest absolute values of the correlation coefficients”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “wherein a correlation coefficient is a Pearson correlation coefficient”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “obtaining a plurality of specific values for each of the process parameters; and obtaining a plurality of specific values for each of the electrical parameters. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “performing electrical parameter inline analysis on the plurality of electrical parameters, wherein the electrical parameter inline analysis comprises:  25constructing a plurality of electrical parameter models by grouping the plurality of electrical parameters in pairs; performing sensitivity analysis on each of the electrical parameter models; extracting a plurality of key electrical parameter models from the plurality 30of electrical parameter models based on sensitivity analysis results of the electrical parameter models; and  26Attorney Docket No: 097096-1182509-004400US J20180017 183827-4CNUS performing data mining on the plurality of key electrical parameter models to determine correlations among a plurality of key electrical parameters of the plurality of electrical parameters”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “wherein the plurality of key electrical parameters and correlations there between and correlations between each of the key electrical parameters and its corresponding key process parameters are analyzed to determine the relationship between the plurality of key electrical parameters and the plurality of key process parameters”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “adjusting the key process parameters according to required key electrical parameters based on the relationship between the plurality of key electrical 15parameters and the plurality of key process parameters”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “calculating a covariance of each of the electrical parameter models; and  20calculating a correlation coefficient of each of the electrical parameter models based on the covariance of an electrical parameter model”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “extracting an electrical parameter model whose absolute value of the correlation coefficient is greater than a preset threshold from the plurality of electrical parameter models as a key electrical parameter model”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “performing the data mining based on correlation coefficients of the plurality of 27Attorney Docket No: 097096-1182509-004400US J20180017 183827-4CNUS key electrical parameter models to determine correlations among the key electrical parameters”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 14, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “constructing a correlation coefficient matrix of the plurality of key electrical parameter models by using the correlation coefficients of the plurality of key electrical parameter models as matrix elements; and  10determining the correlations among the key electrical parameters based on the correlation coefficient matrix”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “performing agglomerative hierarchical clustering based on the correlation coefficient matrix”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 16, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “wherein the correlation coefficient is a 20Pearson correlation coefficient, and the correlation coefficient matrix is a Pearson correlation coefficient matrix”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 17, similar reanalysis as claim 1 applied. Further, claim 17 recites additional elements of “processor” and “memory”. These additional elements are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” and “memory” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.

With respect to claim 18, similar analysis as claim 1 applied.

Additional 35 USC 101 rejection:
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite a “computer readable storage medium” which appears to cover both transitory and non-transitory embodiments.  While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term.
The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim is not statutory under 35 U.S.C. § 101.  See In re Nuijten, 84 USPQ2d 1496 (Fed. Cir. 2007) (“[a] signal with embedded supplemental data” require some carrier of information, since “signal” implies conveyance of information, which in turn requires physical carrier, such as electromagnetic wave, on which information is embedded; however, claims do not specify what carrier element is to be used, since limitations address signal's informational content alone, and therefore any tangible means of information carriage, such as electrical signals, modulated electronic waves, or pulses in fiber optic cable, will suffice for all claims at issue.) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, p.2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggest the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation “non-transitory” to the claim.  Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0321391 A1 issued to Lu et al in view of P. Wu, M. P. Lin, T. H. Ho, “Analog Layout Synthesis with Knowledge Mining”, pgs. 1-4, IEEE 2015.

1. Lu et al discloses an analysis method for a semiconductor device for analyzing a plurality of electrical parameters of a HKMG (High-K Metal Gate) Fin-FET (Fin-Field 5Effect Transistor) and a plurality of process parameters for manufacturing a FET (Field Effect Transistor) (See: par [0004] determining at least one electrical correlation coefficient among different field effect transistor (FET)types; par [0007] perform an initial simulation run (e.g. an initial technology computer-aided design (TCAD) simulation run) for each electrical parameter type and each FET type; par [0033] the specific statistical process parameter types can, for example, include any one or more of the following: channel length, channel width (in planar FETs), semiconductor fin height (in FinFETs), semiconductor fin thickness (in FinFETs)…), comprising: 
performing key process parameter correlation analysis for each electrical parameter, wherein the key process parameter correlation analysis (See: par [0004] determining at least one electrical correlation coefficient among different FET types for a same electrical parameter types and/or among different electrical parameter types for a same FET types; par [0037] perform an initial simulation run for each FET type and each electrical parameter type indicated by the input (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i), this initial simulation run is performed with all of the K statistical process types for all of the FET types being set at their corresponding nominal process parameter values in order to determine corresponding nominal electrical parameter values Ei,m,nom for each m of the M electrical parameter types for each i of the FET types) comprises: 
constructing a plurality of electrical-process models of an electrical 10parameter corresponding to each process parameter respectively (See: par [0037] perform an initial simulation run for each FET type and each electrical parameter type indicated by the input (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i), this initial simulation run is performed with all of the K statistical process types for all of the FET types being set at their corresponding nominal process parameter values in order to determine corresponding nominal electrical parameter values Ei,m,nom for each m of the M electrical parameter types for each i of the FET types; par [0038] determine corner electrical parameter values for each of the M electrical parameter types for each of the I FET types with respect to each of the K statistical process parameter types); 
performing sensitivity analysis for each of the plurality of electrical-process models to obtain sensitivity analysis results (See: par [0041] solve the following equation for determining sensitivity values (si,m,k) with respect to each of the third number (K) statistical process parameter types, where each sensitivity value indicates how sensitive the value of the mth electrical parameter of the ith type of field effect transistor is with respect to a change in the values of the kth statistical process parameter k; par [0055] the additional simulation runs (i.e. run 2-7) can be used to determine three sensitivity values with respect to each of the K statistical process parameter types); 
determining a plurality of key process parameters from the plurality of process parameters based on the obtained sensitivity analysis results of the plurality 15of electrical-process models (See: par [0056] next, variance values can be determined for each of the two FET types and the saturated threshold value using the previously determined sensitivity values , the standard deviations of each of the three statistical process parameter types for each of the two FET types; par [0077] then, variance values can be determined for each one m of the M electrical parameter types for each one i of the I FET types (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i) using the sensitivity values determined at process, the standard deviation of each of the K statistical  process types for each of the I FET types); and 
determining a relationship between the electrical parameter and the plurality of key process parameters (See: par [0003] the number of simulation runs required by the discloses embodiments is limited to one plus the product of the number of different FET types at issue, the number of different electrical parameter types at issue and the number of statistical process parameter types that impact the different electrical parameter types, such correlation coefficients can subsequently be used in compact model development for variation-aware integrated circuit design; par [0007] initial simulation run can be performed with all of the third number (K) of statistical process parameter types for all the first number (I) of the FET types being set at corresponding nominal parameter values in order to determine corresponding nominal electrical parameter values for each of the second number M of the electrical parameter types for each of the first number (I) of the FET types).  
Lu et al does not disclose Knowledge database. Wu et al discloses knowledge database (See: pg. 1 right side column, design knowledge database construction analyzes the design data of each circuit and layout and stores the analyzed data in a design knowledge database…knowledge based design matching and pattern extraction matches the target design with the legacy design in the design knowledge database).
It would have been obvious before the effective filing date to combine layout synthesis with knowledge Mining as taught by Wu et al to variation-aware  design of an integrated circuit chip of Lu et al would be to achieve high layout reusage rate and hence the designers’ layout preference can be successfully reserved  (Wu et al, Abstract).

2. Lu et al discloses the analysis method of claim 1, wherein the relationship between the 20electrical parameter and the plurality of key process parameters comprises correlations and empirical formulas between the electrical parameter and the plurality of key process parameters (See: par [0003] the number of simulation runs required by the discloses embodiments is limited to one plus the product of the number of different FET types at issue, the number of different electrical parameter types at issue and the number of statistical process parameter types that impact the different electrical parameter types, such correlation coefficients can subsequently be used in compact model development for variation-aware integrated circuit design; par [0007] initial simulation run can be performed with all of the third number (K) of statistical process parameter types for all the first number (I) of the FET types being set at corresponding nominal parameter values in order to determine corresponding nominal electrical parameter values for each of the second number M of the electrical parameter types for each of the first number (I) of the FET types).  

3. Lu et al discloses the analysis method of claim 1, 25pre-set with a plurality of association rules of electrical parameters and key process parameters, and is updated by self-learning of association rules (See: par [0008] perform a predetermined number of additional simulation runs for each electrical parameter type and each FET type….specifically, each additional simulation run can be a corner simulation run; par [0038] M simulation runs are performed and each simulation determines a corner value of one electrical parameter as a result of a change on one statistical process parameter, thus, the number of additional simulation runs will be a predetermined number of additional simulation runs equal to the product of the first number (I), the second number (M) and the third number (K) and these additional simulation runs will be performed to determine corner electrical parameter values for each of the M electrical parameter types for each of the I FET types with respect to each of the K statistical process parameter types).  
Lu et al does not disclose Knowledge database. Wu et al discloses knowledge database (See: pg. 1 right side column, design knowledge database construction analyzes the design data of each circuit and layout and stores the analyzed data in a design knowledge database…knowledge based design matching and pattern extraction matches the target design with the legacy design in the design knowledge database).
It would have been obvious before the effective filing date to combine layout synthesis with knowledge Mining as taught by Wu et al to variation-aware  design of an integrated circuit chip of Lu et al would be to achieve high layout reusage rate and hence the designers’ layout preference can be successfully reserved  (Wu et al, Abstract).

4. Lu et al discloses the analysis method of claim 1, wherein the sensitivity analysis for each of the plurality of electrical-process models further comprises:  30calculating a covariance of each of the plurality of electrical-process models (See: par [0077] then, variance values can be determined for each one m of the M electrical parameter types for each one i of the I FET types (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i) using the sensitivity values determined at process, the standard deviation of each of the K statistical  process types for each of the I FET types); and 25Attorney Docket No: 097096-1182509-004400US J20180017 183827-4CNUS calculating a correlation coefficient for each of the plurality of electrical-process models based on the covariance of the plurality of electrical-process models (See: Fig. 4 #413 determine Electrical correlation Coefficient…using the covariance values determined at process 412; par [0080] at least one electrical correlation coefficient among the I FET types for the same electrical parameter type and/or at least one electrical correlation coefficient among the M electrical parameter types for the same FET type can be determined, discussed in detail above, using covariance values determined at process 412 (413)).  

57. Lu et al discloses the analysis method of claim 1, wherein the key process parameter correlation analysis further comprises: obtaining a plurality of specific values for each of the process parameters (See: par [0007] initial simulation run can be performed with all of the third number (K) of statistical process parameter types for all the first number (I) of the FET types being set at corresponding nominal parameter values in order to determine corresponding nominal electrical parameter values for each of the second number M of the electrical parameter types for each of the first number (I) of the FET types; and obtaining a plurality of specific values for each of the electrical parameters (See: par [0007] initial simulation run can be performed with all of the third number (K) of statistical process parameter types for all the first number (I) of the FET types being set at corresponding nominal parameter values in order to determine corresponding nominal electrical parameter values for each of the second number M of the electrical parameter types for each of the first number (I) of the FET types).  

8. Lu et al discloses the analysis method of claim 1, wherein the analysis method further comprises: performing electrical parameter inline analysis on the plurality of electrical parameters (See: par [0003] require Monte Carlo simulation runs to be performed and/or that require hardware measurements to be required; par [0025] performing a large number of Monte Carlo simulations rubs or actually measured from hardware (i.e. from many manufactured IC chips)), wherein the electrical parameter inline analysis comprises:  25constructing a plurality of electrical parameter models by grouping the plurality of electrical parameters in pairs (See: par [0037] perform an initial simulation run for each FET type and each electrical parameter type indicated by the input (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i), this initial simulation run is performed with all of the K statistical process types for all of the FET types being set at their corresponding nominal process parameter values in order to determine corresponding nominal electrical parameter values Ei,m,nom for each m of the M electrical parameter types for each i of the FET types; par [0038] determine corner electrical parameter values for each of the M electrical parameter types for each of the I FET types with respect to each of the K statistical process parameter types); performing sensitivity analysis on each of the electrical parameter models (See: par [0041] solve the following equation for determining sensitivity values (si,m,k) with respect to each of the third number (K) statistical process parameter types, where each sensitivity value indicates how sensitive the value of the mth electrical parameter of the ith type of field effect transistor is with respect to a change in the values of the kth statistical process parameter k; par [0055] the additional simulation runs (i.e. run 2-7) can be used to determine three sensitivity values with respect to each of the K statistical process parameter types); extracting a plurality of key electrical parameter models from the plurality 30of electrical parameter models based on sensitivity analysis results of the electrical parameter models (See: par [0056] next, variance values can be determined for each of the two FET types and the saturated threshold value using the previously determined sensitivity values , the standard deviations of each of the three statistical process parameter types for each of the two FET types; par [0077] then, variance values can be determined for each one m of the M electrical parameter types for each one i of the I FET types (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i) using the sensitivity values determined at process, the standard deviation of each of the K statistical  process types for each of the I FET types); and  26Attorney Docket No: 097096-1182509-004400US J20180017 183827-4CNUS performing data mining on the plurality of key electrical parameter models to determine correlations among a plurality of key electrical parameters of the plurality of electrical parameters (See: Fig. 4 #413 determine Electrical correlation Coefficient…using the covariance values determined at process 412; par [0080] at least one electrical correlation coefficient among the I FET types for the same electrical parameter type and/or at least one electrical correlation coefficient among the M electrical parameter types for the same FET type can be determined, discussed in detail above, using covariance values determined at process 412 (413)).  

59. Lu et al discloses the analysis method of claim 8, wherein the plurality of key electrical parameters and correlations there between and correlations between each of the key electrical parameters and its corresponding key process parameters are analyzed to determine the relationship between the plurality of key electrical parameters and the plurality of key process parameters (See: par [0003] the number of simulation runs required by the discloses embodiments is limited to one plus the product of the number of different FET types at issue, the number of different electrical parameter types at issue and the number of statistical process parameter types that impact the different electrical parameter types, such correlation coefficients can subsequently be used in compact model development for variation-aware integrated circuit design; par [0007] initial simulation run can be performed with all of the third number (K) of statistical process parameter types for all the first number (I) of the FET types being set at corresponding nominal parameter values in order to determine corresponding nominal electrical parameter values for each of the second number M of the electrical parameter types for each of the first number (I) of the FET types. 
 
10. Lu et al discloses the analysis method of claim 9, wherein the analysis method further comprises: adjusting the key process parameters according to required key electrical parameters based on the relationship between the plurality of key electrical 15parameters and the plurality of key process parameters (See: par [0038] For each of I.K combinations, M simulation runs are performed and each simulation determines a corner values of one electrical parameter as result of a change in one statistical process parameter; par [0053] obtain corner electrical parameter values FET types with respect to a change in each of statistical process parameter types).  

11. Lu et al discloses the analysis method of claim 8, wherein the sensitivity analysis of the plurality of electrical parameter models further comprises: calculating a covariance of each of the electrical parameter models (See: par [0077] then, variance values can be determined for each one m of the M electrical parameter types for each one i of the I FET types (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i) using the sensitivity values determined at process, the standard deviation of each of the K statistical  process types for each of the I FET types); and 20calculating a correlation coefficient of each of the electrical parameter models based on the covariance of an electrical parameter model (See: Fig. 4 #413 determine Electrical correlation Coefficient…using the covariance values determined at process 412; par [0080] at least one electrical correlation coefficient among the I FET types for the same electrical parameter type and/or at least one electrical correlation coefficient among the M electrical parameter types for the same FET type can be determined, discussed in detail above, using covariance values determined at process 412 (413)).  

12. Lu et al discloses the analysis method of claim 11, wherein extracting the plurality of key electrical parameter models further comprises:  25extracting an electrical parameter model whose absolute value of the correlation coefficient is greater than a preset threshold from the plurality of electrical parameter models as a key electrical parameter model (See: par [0009] the processor can then use the result of the initial simulation and the additional simulation runs to determine at least electrical correlation coefficient among each pair of different FET types in the first number (I) of FET types for a specific electrical parameter type (when the first number (I) of FET types is greater than one) and/or among each pair of different in the second number (M) of electrical parameter types for specific FET type (when the second number (M) of electrical parameter types is greater than one)).  

13. Lu et al discloses The analysis method of claim 11, wherein performing the data mining 30further comprises: performing the data mining based on correlation coefficients of the plurality of 27Attorney Docket No: 097096-1182509-004400US J20180017183827-4CNUS key electrical parameter models to determine correlations among the key electrical parameters (See: Fig. 4 #413 determine Electrical correlation Coefficient…using the covariance values determined at process 412; par [0080] at least one electrical correlation coefficient among the I FET types for the same electrical parameter type and/or at least one electrical correlation coefficient among the M electrical parameter types for the same FET type can be determined, discussed in detail above, using covariance values determined at process 412 (413)).  

14. Lu et al discloses the analysis method of claim 13, wherein performing the data mining 5based on correlation coefficients of the plurality of key electrical parameter models further comprises: constructing a correlation coefficient matrix of the plurality of key electrical parameter models by using the correlation coefficients of the plurality of key electrical parameter models as matrix elements (See: par [0037] perform an initial simulation run for each FET type and each electrical parameter type indicated by the input (i.e. for each different combination of a specific electrical parameter type m and a specific FET type i), this initial simulation run is performed with all of the K statistical process types for all of the FET types being set at their corresponding nominal process parameter values in order to determine corresponding nominal electrical parameter values Ei,m,nom for each m of the M electrical parameter types for each i of the FET types; par [0038] determine corner electrical parameter values for each of the M electrical parameter types for each of the I FET types with respect to each of the K statistical process parameter types); and  10determining the correlations among the key electrical parameters based on the correlation coefficient matrix (See: Fig. 4 #413 determine Electrical correlation Coefficient…using the covariance values determined at process 412; par [0080] at least one electrical correlation coefficient among the I FET types for the same electrical parameter type and/or at least one electrical correlation coefficient among the M electrical parameter types for the same FET type can be determined, discussed in detail above, using covariance values determined at process 412 (413)).  

As per Claims 17-18:
The instant claims recite substantially same limitation as the above rejected claim 1, and therefore rejected under the same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al and Wu et al as applied to claim 1 above, and further in view of US Publication No. 2011/0253999 A1 issued Chatterjee et al.

5. Lu et al discloses correlation coefficient. However, neither Lu et al nor Wu et al discloses  but Chatterjee et al discloses sorting correlation coefficients of a plurality of the plurality of electrical-process models by absolute values (See: par [0024] the ratio of the key electrical parameters matched components have a much larger impact on circuit performance than does the absolute value of the same component electrical parameter; par [0025] rank ordering the process sensitive subs circuits based on relative degrees of parametric sensitivity to process variation to generate a rank ordered list using a statistical simulation tool…detect design sensitivity based on process parameters variation); the plurality of key process parameters are process parameters corresponding 10to a predetermined number of plurality of electrical-process models having highest absolute values of the correlation coefficients (See: par [0024] the ratio of the key electrical parameters matched components have a much larger impact on circuit performance than does the absolute value of the same component electrical parameter; par [0027] the absolute value of the resistor and capacitor are critical (i.e. they need to be within a certain range for the circuit to be stable)).
It would have been obvious before the effective filing date to combine the IC layout performance as taught by Chatterjee et al to variation-aware design of an integrated circuit chip of Lu et al would be to identify process-design-layout interactions specific to particular IC design  (Chatterjee et al, par [0010]).


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al and Wu et al as applied to claim 1 above, and further in view of US Publication No. 2013/0132925 issued Johnson et al.

6.  Lu et al discloses a correlation coefficient. Neither Lu et al nor XXXXX disclose a Pearson correlation coefficient.  
	Johnson et al discloses a Pearson correlation coefficient (See: par [0056] during the analysis process , a correlation coefficient, and, particularly, a Pearson Correlation coefficient for a second order …..the Pearson correlation coefficient measures the difference between the values).
It would have been obvious before the effective filing date to combine performance measurements as taught by Johnson et al to variation-aware  design of an integrated circuit chip of Lu et al would be to reduce the number of iterations required for the model extraction process and/or improve model quality  (Johnson et al, par [0006]).

As per Claims 16:
The instant claim recites substantially same limitation as the above rejected claim 6, and therefore rejected under the same rationale.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al and Wu et al as applied to claim 1 above, and further in view of US Publication No. 2008/0275586 A1 issued to Ko et al.

15. Neither Lu et al nor Wu et al discloses performing agglomerative hierarchical clustering based on the correlation coefficient matrix.  
Ko et al discloses performing agglomerative hierarchical clustering based on the correlation coefficient matrix (See: par [0023] the processing parameters may be groups using hierarchical clustering (HC), HC methods are useful for analyzing gene expression data as well as many data in other contexts, it takes agglomerative approaches; par [0027] a second level model using the physical parameters as the input and providing electrical performance parameters (electrical parameters) as the output; par [0032] combining the processing parameters of each group to form a representative parameter to each group …. The proper combination has a highest correlation coefficient).
It would have been obvious before the effective filing date to combine semiconductor manufacturing tool as taught by Ko et al to variation-aware design of an integrated circuit chip of Lu et al would be to increase the monitoring, controlling, and/or otherwise predicting device parameter, quality, and/or yield of products  (Ko et al, par [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/             Primary Examiner, Art Unit 2148                                                                                                                                                                                           	07/19/2022